Status of Application

Acknowledgement is made of amendments filed 09/17/2021. Upon entering the amendments, claim 9 is amended and claims 1-21 are pending and presented for the examination.
Rejections Under USC 112 Withdrawn
2.	Claim 12 has been amended to overcome the indefiniteness rejection set forth in the previous office action. Therefore, this ground of rejection is withdrawn. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 5-6, 9-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Plevacova et al (FR 3025793 A1). Citations within the text are made based on the U.S. Pre-Grant Publication version of this application, US 2017/0260086 A1. 
	Regarding claim 1, Plevacova et al teaches a method of producing a lithium aluminosilicate glass ceramic, the method comprising steps of preparing a glass-forming mixture, melting said mixture, and cooling the melted mixture into a precursor glass (see paragraph 0055). There is no limitation in the instant claim regarding a length or separate conditions for the refining step, and as some degree of refining necessarily occurs after the Plevacova melting step, this refining stage is necessarily present in the Plevacova method. Plevacova teaches that the glass-forming mixture can comprise petalite as one of the components (see paragraph 0055). Plevacova further teaches that the inventive mixture should have a Fe2O3 content of 150 ppm or less (see paragraph 0047). As this is the maximum iron oxide content of the entire mixture, the petalite component would also have a content below this amount. Thus, the choice by one of ordinary skill in the art of petalite as one of the starting components from the small and finite list taught by Plevacova would lead to a method meeting each limitation of instant claim 1. The claim is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 2, Plevacova teaches that the glass-forming mixture of the inventive method is free of arsenic and antimony oxides (see Abstract). 
	Regarding claim 3, as discussed above, in the Plevacova method refining necessarily takes place during/after the melting step, and Plevacova teaches that this contemporaneous process occurs at a temperature of between 1500 °C and 1700 °C (see paragraph 0055). 
	Regarding claim 5, as discussed above, Plevacova teaches that one of the raw materials in the glass-forming mixture can be petalite. There is no indication that the component taught as “petalite” is anything other than 100% petalite mineral, and thus one of ordinary skill in the art would have understood from the teaching that the Plevacova method could be carried out using petalite materials having 90 wt% or greater petalite mineral. 
	Regarding claim 6, as discussed above, Plevacova teaches an iron oxide (Fe2O-3) content for the mixture of 150 ppm or less, and thus tacitly also teaches that the petalite component must contain Fe2O3 in an amount under this limit. This 0-150 ppm range overlaps and therefore renders obvious the range of claim 6.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claims 9-10, Plevacova teaches that the inventive mixture can further comprise SnO2 as a refining agent, present in an amount of 0.15 wt% or less (see paragraph 0046). 
	Regarding claim 11, as discussed above, Plevacova teaches an iron oxide (Fe2O-3) content for the glass-forming mixture of 0-150 ppm. This 0-150 ppm range overlaps and therefore renders obvious the range of claim 11.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 12, Plevacova teaches that the inventive glass comprises 60-70 wt% SiO2, 19-24 wt% Al2O3, 3-4 wt% Li2O, 0-1 wt% Na2O+K2O, 0.3-5 wt% CaO, 1-5 wt% BaO, 0-1 wt% MgO, 0-1 wt% SrO, 1-2 wt% ZnO, up to 1.9 wt% TiO2, 2-3 wt% ZrO2, and 0 wt% P2O5 (see paragraphs 0012-0027). Each of these contents overlaps and therefore renders obvious the corresponding range limitations of said claim 12. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 13, the Plevacova method leads to a precursor glass. 
	Regarding claim 14, Plevacova teaches ceramizing the glass to form a glass ceramic (see paragraph 0056). 
	Regarding claim 15, the Plevacova method leads to a glass ceramic product. 
	Regarding claim 17, Plevacova teaches that the inventive material is used in cooking equipment (see paragraph 0001). 
	Regarding claim 18, Plevacova teaches that the melting step, which as discussed above also constitutes a refining process, is carried out at a temperature that can be 1500 °C (see 0055). 
Regarding claim 20, as discussed above, Plevacova teaches an iron oxide (Fe2O-3) content for the mixture of 150 ppm or less, and thus tacitly also teaches that the petalite component must contain Fe2O3 in an amount under this limit. This range of less than 150 ppm overlaps and contains a range of 50 ppm or less, and thus renders obvious the range of instant claim 20. 
Regarding claim 21, Plevacova teaches that the SnO2 content is within the range of the instant claim (see Table 1). 
Allowable Subject Matter
6.	Claims 4, 7-8, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the fluorine content of the petalite component is at least 0.10 wt%. The prior art also does not teach or suggest a glass ceramic produced by a process meeting each limitation of instant claims 1, 14, and 15, and wherein the glass ceramic has the structural limitations necessarily imparted thereby and comprises a coloring agent selected from those of claim 16. 
The prior art additionally does not teach or suggest a process meeting each limitation of instant claim 1, and wherein the petalite component comprises 50 wt% or more of the glass-forming mixture. 
The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the mixture further comprises alkali metal nitrates and/or alkaline earth nitrates in an amount of greater than 0 wt% and less than or equal to 4 wt%. 
Response to Arguments
7.	Applicant’s arguments filed 09/17/2021 have been fully considered but are not persuasive.
	Applicant argues that the previously applied prior art to Plevacova et al does not teach or suggest a raw material mixture comprising petalite, said petalite having an Fe2O3 content of at most 200 ppm. Applicant contends that Plevacova teaches a carrier raw ingredient that can be lithium carbonate and that this lithium carbonate is supposedly contrasted with natural carriers having a higher impurity concentration. However, applicant’s conclusion that the natural carriers spodumene and petalite are taught by Plevacova to necessarily have iron (Fe2O3) contents of greater than 200 ppm is not supported by the teachings therein. Plevacova only teaches that lithium carbonate has a lower impurity level than the levels “customarily” found in natural carriers such as said petalite and spodumene. Plevacova does not, in this teaching as to the relative impurity levels between lithium carbonate and natural carriers, provide any quantitative teaching as to the iron levels of either lithium carbonate or petalite. Plevacova does, however, teach that petalite is a natural carrier; Plevacova therein after teaches that natural carriers can have Fe2O3 concentrations of less than 200 ppm. One of ordinary skill would therefore have concluded, from the Plevacova teaching, that because petalite is a natural carrier and because natural carriers can have Fe2O3 contents of less than 200 ppm, that petalite can have Fe2O3 concentrations of less than 200 ppm. Further, because Plevacova teaches that natural carriers having such concentrations are usable in the raw material mixture of the inventive method, one of ordinary skill would have understood from Plevacova that petalite with a Fe2O3 concentration of less than 200 ppm is taught, and that this natural carrier is taught to be useable in the Plevacova process. 
	Thus, contrary to applicant’s assertion, Plevacova does not contrast natural carriers having a content of less than 200 ppm with petalite (because there is no teaching therein of petalite having a >200 ppm iron concentration), but instead teaches that petalite is a natural carrier and that it can optionally have a concentration less than 200 ppm; Plevacova further teaches that this <200 ppm petalite is usable as the natural carrier component in the raw material. 
	Applicant’s further argument based on Fe2O3 being a widespread impurity is also not persuasive, because it is not a showing that Plevacova teaches the petalite component specifically has an iron oxide content greater than any specific value. Because, as shown above, Plevacova does specifically teach that petalite can be used if it has a Fe2O3 content less than 200 ppm, one would not find the teaching of widespread iron oxide impurity to be a teaching that the petalite component has a content above any certain threshold. Applicant’s assertions based on this are therefore not persuasive. 
	Applicant argues that the instant specification explains that some petalites can have a Fe2O3 content of greater than 300 ppm. However, similarly to above, the fact that Plevacova specifies that natural carriers such as petalite can have a concentration of less than 200 ppm shows that this disclosure in applicant’s specification is not the entirety of possible petalite components. Thus, one of ordinary skill would still have understood the Fe2O3 concentration of petalite from the prior art of Plevacova, rather than from a contention in applicant’s specification. 
	Applicant’s further contention that the discovery of a solution to a problem shows the patentability of the instant claims is also not persuasive. This is because Plevacova specifically teaches petalite as a natural carrier, and natural carriers having contents of less than 200 ppm. Thus the solution to the problem as applicant poses it is taught and suggested by the prior art, and applicant’s solution is not patentably distinct. 
	For the above reasons, applicant’s arguments are not persuasive, and the grounds of rejection previously issued are maintained. 
					Conclusion
8.	Claims 1-3, 5-6, 9-15, 17-18, and 20-21 are rejected. Claims 4, 7-8, 16, and 19 are objected to. 
9.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW9 November 2021